                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


    FOR SENIOR HELP, LLC,                           )
                                                    )
    Plaintiff,                                      )
                                                    )     NO. 3:19-cv-00126
    v.                                              )
                                                    )     JUDGE CAMPBELL
    WESTCHESTER FIRE INSURANCE                      )     MAGISTRATE JUDGE HOLMES
    COMPANY,                                        )
                                                    )
    Defendant.                                      )

                                        MEMORANDUM

          Pending before the Court Defendant’s Motion for Summary Judgment (Doc. No. 15).

Plaintiff filed a Response (Doc. No. 19) and Defendant filed a Reply (Doc. No. 23). In Support

of the Motion, Defendant filed a Statement of Undisputed Material Facts (Doc. No. 15-12), to

which Plaintiff responded (Doc. No. 21). 1

          For the reasons discussed below, Defendant’s Motion for Summary Judgment (Doc. No.

15) is DENIED.

                                       I. BACKGROUND

          The case arises out of dispute over insurance coverage. Plaintiff For Senior Help, LLC

(“FSH”) alleges Defendant Westchester Fire Insurance Co. (“Westchester”) wrongfully denied

insurance coverage for an arbitration award in favor of FSH. FSH bring claims for breach of




1
       On March 16, 2020, Plaintiff filed a Motion for Partial Summary Judgment (Doc. No. 26) and
Statement of Undisputed Material Facts (Doc. No. 27). Defendant has not yet responded to Plaintiff’s
motion. As Plaintiff’s motion is not fully briefed, the Court now considers only Defendant’s Motion for
Summary Judgment (Doc. No. 15).
the insurance contract, bad faith refusal to pay, and bad faith failure to settle within policy

limits. (Compl., Doc. No. 1).

       The following facts are taken from Defendant’s Statement of Undisputed Material Facts

as responded to by Plaintiff (Doc. No. 21), and the Final Award issued by the American

Arbitration Association (Doc. No. 1-5).

    A. The Underlying Claim

       On February 27, 2015, FSH entered into a franchise agreement with Medex Patient

Transport Services, LLC (“Medex”), 2 a franchisor for the operation of businesses that provide

non-emergency transportation and related patient-care services. FSH paid Medex a franchise

fee of $78,363.15 and an additional $70,000 for an Area Developer Agreement (“ADA”). The

ADA gave FSH the right to solicit, qualify, train, and assist other franchises within an exclusive

territory and to receive a percentage of royalties paid by franchises within the covered area.

       Pursuant to the franchise agreement, FSH paid Medex a 10% operations fee for

“Outsourced Operations Support,” which including call center support, centralized dispatch,

route management, certain office functions, and billing. Medex did not provide the operations

support as required by the contract and FSH began providing some of its own operations support

functions. On April 6, 2016, FSH sent Medex a formal notice of its material breaches of the

franchise agreement. Medex responded by terminating the franchise agreement and the ADA

on May 25, 2016. As reason for the termination, Medex alleged FSH materially breached the




2
       Medex also operated under the tradename “Caliber.”



                                                2
franchise agreement by, among other things, providing its own call center intake, dispatch, and

route management. Medex also claimed FHS misused its trademark by creating “unauthorized

return call cards.” (See Notice of Termination, Doc. No. 19-1). The same day it received the

notice of termination from Medex, FSH sent its own notice of termination citing Medex’s

failure to cure the defaults contained in the Notice of Default. (Arbitration Claim, Doc. No. 19-

3, ¶ 73).

        FSH brought suit against Medex in state court alleging various claims of fraud and

breach of contract. 3 In March 2017, after initial litigation in Chancery Court for Davidson

County, Tennessee, FSH filed an arbitration demand with the American Arbitration

Association. (See Doc. No. 19-2). The arbitration statement of claim alleged the following

against Medex: (1) fraud in the inducement; (2) breach of the franchise agreement; (3) breach

of the ADA; (4) violation of the Tennessee Consumer Protection Act; (5) slander; and (6) civil

conspiracy. (See Statement of Claim, Doc. No. 27-2).

    B. The Arbitration Award

        The arbitrator ruled in favor of FSH on the claims of breach of the franchise agreement,

breach of the ADA, fraud in the inducement, intentional misrepresentation, and violation of the

Tennessee Consumer Protection Act and denied recovery on the claims for slander and civil

conspiracy. (Award, Doc. No. 1-5).



3
        FHS’s state-court complaint against Medex alleged the following claims: intentional
misrepresentation/fraud/fraud in the inducement, negligent misrepresentation, breach of contract, breach
of the covenant of good faith and fair dealing, violation of the Tennessee Consumer Protection Act,
misrepresentation by concealment; and sought the following relief: injunctive relief, rescission,
declaratory relief, punitive damages, attorneys’ fees, and pre- and post-judgment interest.


                                                   3
        The arbitrator found that Medex materially breached the franchise agreement by failing

to provide operational support as required by the agreement and by wrongfully terminating the

franchise agreement without cause. The arbitrator also found that Medex breached and

wrongfully repudiated the ADA.

        The arbitrator found that Medex made material misrepresentations regarding the

availability and quality of the operations support services to be provided under the contract and

that Medex “knew they were false at the time they were made and did not intend to perform as

represented.” The arbitrator found that not only did Medex make knowingly false statements

about the level and quality of operations support to induce FSH to enter into the franchise

agreement, it continued to make false statements to induce FSH to continue to perform. The

arbitrator stated:

           Prior to FSH signing the Agreement, [Medex] minimized or blamed any
           problems on the franchisees with whom FSH has spoken, or stated that
           they had been fixed when they had not, evidencing [Medex’s] knowledge
           of the problems with its operations, failures to disclose the deficiencies in
           Medex’s “outsourced operations support” and the continuation of those
           problems and deficiencies for months which is evidence of [Medex’s]
           intention not to provide the products and services they represented to FSH
           at the time FSH signed the Agreement and continued to do so to induce
           FSH to perform and generate money for Medex.

(Doc. No. 1-5, ¶ 19). In sum, the arbitrator concluded that “Respondents breached and

wrongfully repudiated and terminated the Agreement and ADA and defrauded Claimant by

intentional and knowing conduct causing damages to claimant.” (Id., ¶ 12).

        The arbitrator awarded $120,461.00 for breach of the franchise agreement, and

$452,065.00 for breach of the ADA. For fraud, misrepresentation, and violation of the




                                                4
Tennessee Consumer Protection Act, the arbitrator awarded $613,702.00, 4 jointly and severally

against Medex and Medex’s owners, Kyle and Klein Calvert. The arbitrator held: “The awards

for violation of the Tennessee Consumer Protection Act and for fraud and misrepresentation

represent damages for the same conduct, and thus the awards are not cumulative.” (Award,

Doc. No. 1-5, ¶ 47). The arbitrator also awarded Plaintiff attorneys’ fees, expenses, and costs

of $244,718.00 and arbitration costs of $34,200.01, jointly and severally against Medex, Kyle

Calvert, and Klein Calvert.

       Davidson County Chancery Court confirmed the arbitration award and entered final

judgment on February 18, 2019. (Doc. No. 19-3).

    C. The Professional Liability Policy

       Westchester issued a Miscellaneous Professional Liability Policy to Medex (the

“Policy”) effective May 27, 2015 to May 27, 2016. (Doc. No. 1-1). The Policy includes the

following relevant provisions:

          The Company will pay on behalf of the Insured all sums in excess of the
          Retention that the Insured shall become legally obligated to pay as
          Damages and Claims Expenses because of a Claim first made against the
          Insured and reported to the Company during the Policy Period by reason
          of a Wrongful Act committed on or subsequent to the Retroactive Date
          and before the end of the Policy Period.

“Wrongful Act” is defined as follows:

           Wrongful Act means any actual or alleged negligent act, error, omission,
           misstatement, misleading statement or Personal Injury Offense


4
       The arbitrator awarded $613,702.00 on for each claim, but because the awards represented
damages for the same conduct, the awards were not cumulative. (See Arbitration Award, Doc. No. 1-5,
¶ 47).



                                                5
            committed by the Insured or by any other person or entity for whom the
            Insured is legally liable in the performance of or failure to perform
            Professional Services. 5

The policy also contained a “Franchisors Endorsement” which amended the

definition of “wrongful act” to add:

            Wrongful Act also means any actual or alleged plagiarism, piracy or
            misappropriation of ideas, neglect or breach of duty by the Insured in
            their capacity as such … in the performance or failure to perform
            Professional Services and which arises out of or involve one or more of
            the following: …

                4. the failure to comply with any federal or state law or regulation or
                   the terms of the Franchise Contract, affecting the renewal or
                   termination of the relationship of the parties to a Franchise
                   Contract;

                5. the failure of the franchisor to provide services, training,
                   advertising, or other support to the franchisees as required under
                   the terms of a Franchise Contract or disclosed to franchisees in an
                   offering circular or other distributed disclosure document;

The Policy provides for a number of exclusions. Westchester asserted the following as grounds

for non-payment of the arbitration award related to the breach of contract claims: 6

           The Company shall not be liable for Damages or Claims Expenses on
           account of any Claim:

           D. alleging , based upon, arising out of, or attributable to any dishonest,
              fraudulent, criminal or malicious act or omission, or any intentional
              or knowing violation of the law by an Insured, however, this
              exclusion shall not apply to Claims Expenses or the Company’s duty


5
        Professional Services in this contract refers to services “[s]olely in the performance of services
as a Franchisor, for others for a fee.” (PageID# 235).

6
        FSH does not argue that the award of damages for the fraud, misrepresentation, and Tennessee
Consumer Protection Act claims is payable under the insurance agreement. Accordingly, the policy
exclusions related to those claims are not included here.


                                                    6
                to defend any such Claim unless and until there is an adverse
                admission by, finding of fact, or final adjudication against any
                Insured as to such conduct, as which time the Insured shall reimburse
                the Company for all Claims Expenses incurred;

(Id. at PageID# 16).       The “Franchisors Endorsement” added the following

exclusions: 7

           •    alleging, based upon, arising out of or attributable to any assurance,
                promise, warrant or guarantee of potential sales, earnings,
                profitability or economic value;

           •    alleging, based upon, arising out of or attributable to … unfair
                business practices including, but not limited to, territorial
                infringement by either the franchisor or franchisee where such Claim
                arises out of or is alleged to arise out of, or be connected with, the
                commission of a fraudulent, dishonest, criminal, intentional or
                malicious act, error, or omission.

           •    alleging, based upon, arising out of or attributable to the recovery by
                a franchisee of actual sums paid to the Insured by a franchisee which
                constitute any initial fees, service fees, royalties, lease payments, or
                payments for goods and services;

(Id. at PageID# 30).

    E. Denial of Coverage

       Westchester provided Medex a defense under a reservation of rights throughout the

underlying litigation, but ultimately denied coverage for the arbitration award. Westchester

cited exclusions for coverage of claims based upon various policy exclusions, including

exclusions for coverage of claims based upon fraudulent conduct, conduct outside the policy




7
        These “additional exclusions” listed in the Franchisors Endorsement are not numbered the
Policy. The Court has included only the additional exclusions relevant to this case.



                                                7
coverage period, refund of franchise fees, unfair business practices, and guarantee of earnings. 8

(See Denial Letter, Doc. No. 1-7).

        As detailed in the denial of coverage letter, Westchester concluded that the “award of

damages, attorney’s fees and arbitration costs to FSH was based on the Arbitrator findings [sic]

that Medex fraudulently induced FSH into entering into the Franchise Agreement and Area

Developer Agreement (“ADA”) and awarded all damages to FSH on this basis.” (Id.)

Westchester determined the policy exclusion for fraudulent conduct was “triggered by the

Arbitrator’s final adjudication and a finding of fact that the Insured (and its principals) engaged

in fraudulent and intentional conduct.” (Id.)

        Westchester determined that because “the false representations and misrepresentations

forming the basis of the award were made prior to the February 27, 2015 executive of the

Franchise Agreement and ADA,” “all Wrongful Acts forming the basis of the award took place

prior to the Retroactive Date.” (Id.). Westchester also stated that the portion of the award

“which represents a refund of the Franchise Fee and the Royalty Fee paid by FSH to the

Insured” is not payable because “the Policy provides that the Company shall not be liable for

Damages or Claims Expenses on account of any Claim alleging, based upon, or arising out of

or attributable to the recovery by a franchisee of actual sums paid to the Insured by a franchisee

which constitute any initial fees, service fees, royalties, lease payments, or payments for goods

and services.” (Id.)




8
         The letter denying coverage set out other limitations on coverage and bases for non-payment
that are not relevant to coverage for the breach of contract awards, attorneys’ fees, and arbitration costs.


                                                     8
       FSH does not dispute that the award for the fraud, misrepresentation, and Tennessee

Consumer Protection Act claims is not covered by the Policy, but argues Westchester

wrongfully denied payment of the award for the breach of contract claims, attorneys’ fees, and

arbitration costs. FSH brings this case against Westchester asserting claims of breach of

contract, bad faith refusal to pay pursuant to Tenn. Code Ann. § 56-7-105, and bad faith refusal

to settle within the policy limits. (Compl., Doc. No. 1). Westchester filed the instant motion

for summary judgment.

                             II.     STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The party bringing the summary judgment motion has the initial burden of informing

the Court of the basis for its motion and identifying portions of the record that demonstrate the

absence of a genuine dispute over material facts. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir.

2003). The moving party may satisfy this burden by presenting affirmative evidence that

negates an element of the non-moving party’s claim or by demonstrating an absence of evidence

to support the nonmoving party’s case. Id.

       In evaluating a motion for summary judgment, the court views the facts in the light most

favorable for the nonmoving party and draws all reasonable inferences in favor of the

nonmoving party. Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 242 (6th Cir. 2015);

Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003). The Court does not

weigh the evidence, judge the credibility of witnesses, or determine the truth of the matter.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Rather, the Court determines


                                               9
whether sufficient evidence has been presented to make the issue of material fact a proper jury

question. Id. The mere scintilla of evidence in support of the nonmoving party’s position is

insufficient to survive summary judgment; instead, there must be evidence of which the jury

could reasonably find for the nonmoving party. Rodgers 344 F.3d at 595.

                                      III.    ANALYSIS

       Under Tennessee law, “[t]he question of the extent of insurance coverage is a question

of law involving the interpretation of contractual language.” Clark v. Sputniks, LLC, 368

S.W.3d 431, 441 (Tenn. 2012); see also, Charles Hampton’s A-1 Signs, Inc. v. Am. States Ins.

Co., 225 S.W.3d 482, 487 (Tenn. Ct. App. 2006) (“interpretation of an insurance policy is a

question of law and not fact”).       “Insurance contracts are ‘subject to the same rules of

construction as contracts generally,’ and in the absence of fraud or mistake, the contractual

terms ‘should be given their plain and ordinary meaning, for the primary rule of contract

interpretation is to ascertain and give effect to the intent of the parties.’” Clark, 368 S.W.3d at

441 (quoting U.S. Bank, N.A. v. Tenn. Farmers Mut. Ins. Co., 277 S.W.3d 381, 386-87 (Tenn.

2009)). “It is well settled that exceptions, exclusions and limitations in insurance policies must

be construed against the insurance company and in favor of the insured.” Allstate Ins. Co. v.

Watts, 811 S.W.2d 883, 886 (Tenn. 1991). These clauses should not, however, “be so narrowly

construed as to defeat their evidence purpose.” Capitol Indem. Corp. v. Braxton, 24 F. App’x

434, 439 (6th Cir. 2001) (quoting Tomlinson v. Bituminous Cas. Corp., No.96-5944, 1997 WL

397248, at * 1 (6th Cir. July 10, 1997) (applying Tennessee law)). The duty to indemnify is

based on facts found by the trier of fact. Clark v. Sputniks, LLC, 368 S.W.3d 431, 439 (Tenn.




                                                10
2012) (citing Travelers Indem. Co. of Am. v. Moore & Assoc. Inc., 216 S.W.3d 302, 305 (Tenn.

2007)).

   A. The Fraud Exclusion Does Not Bar Recovery on the Breach of Contract Claims

          Westchester argues the policy exclusion for any claim “based upon, arising out of, or

attributable to any dishonest, fraudulent … act or omission” precludes coverage for all of the

claims brought by FSH because the conduct giving rise to all of the claims was based upon or

arising out of Medex’s fraudulent actions. FSH contends the award for the breach of contract

claim is properly payable under the Policy because the conduct underlying the breach of

contract claims—the failure to provide services required by the contract and wrongful

termination—was not in and of itself fraudulent or dishonest and is, therefore, not excluded.

FSH argues that even if fraud was involved in some conduct underlying the breach of contract

claim, the concurrent cause doctrine mandates coverage.            Westchester argues that the

concurrent cause doctrine is “irrelevant” because “all conduct related to all claims was

attributable to fraud, dishonesty or intentional conduct.” (Def. Reply, Doc. No. 23 at 7)

(emphasis in original).

          In Tennessee, the concurrent cause doctrine provides that there is insurance coverage in

a situation “where a nonexcluded cause is a substantial factor in producing the damage or injury,

even though an excluded cause may have contributed in some form to the ultimate result and,

standing alone, would have properly invoked the exclusion contained in the policy.” Allstate

Ins. Co. v. Watts, 811 S.W.2d 883, 887 (Tenn. 1991). “[A]n insurer should not be excused from

its obligation under a [] policy unless it has been determined that the loss being complained of

did not result in substantial part from a risk for which it provided coverage and collected a


                                                11
premium … [C]overage cannot be defeated simply because the excluded risks might constitute

an additional cause of the injury.” Id. at 887-88.

       In Allstate, the claimant, Watts, was assisting the homeowner, Crofton, and a third

person to remove lug nuts from a truck parked in the homeowner’s garage. Watts decided to

use is welding torch to remove the lug nuts. Before igniting the torch, he asked Crofton if there

were any flammable materials in the garage. Crofton answered in the negative. Sparks from

the torch ignited a pan of flammable liquid under the truck. Crofton picked up the pan to put

out the fire, but due to the heat, dropped and accidentally kicked the pan, splashing Watts with

flaming liquid. Crofton’s homeowner’s insurance excluded claims for bodily injury arising out

of maintenance on an automobile and denied the claim on that basis. Id.

       The court held that the exclusion did not apply because Watts’s injuries were

substantially caused by other covered acts—the failure to warn and negligence in dropping and

kicking the pan of flaming liquid. The court noted that failure to warn and negligence in

dropping and kicking the burning liquid were insured risks, “and [were] the acts that comprised

the basis of the lawsuit brought by Watts.” Id. at 888. The Allstate court rejected the “but-for”

theory of causation, reasoning:

          It is true that “arising out of” is an extremely broad phrase, so broad, in
          fact, that it is difficult to conceive of a rule that draws a justifiable line
          between coverage and no coverage at any reasonable point. Adopting
          Allstate’s interpretation of “arising out of” to include any causal
          relationship would exclude coverage if, for example, Watts had gone into
          Crofton’s home to retrieve a tool to aid in removing the lug nuts, and fell
          down a flight of stairs. Arguably, at least, maintaining the vehicle would
          have set in motion the chain of events that produced the eventual result.
          That is, but-for the difficulty encountered in maintaining the brakes on the
          truck, Watts would not have been inside of the home when he fell in order
          to obtain the tool. The problem with this approach is that cause and effect


                                               12
            extend to near infinity. It is for this reason that we reject the “chain of
            events” theory of application which appears to hinge on a “but-for” theory
            of causation…”

Id. (emphasis in original).

       The court further noted that the complaint was not predicated upon a cause of action or

risk that was excluded by the policy. “We reject the contention that there can be no coverage

when the chain of events leading to the ultimate harm is begun by an excluded risk, concluding

instead that coverage cannot be defeated simply because excluded risks might constitute an

additional cause of the injury.” Id. at 888.

       Following the adoption of the concurrent cause doctrine in Allstate, courts “look to the

facts of the instant matter to determine if a nonexcluded cause was a ‘substantial factor’” in

causing the damage and also “to determine whether the excluded cause … was only merely

connected with or only contributed in some small part” to the damage. Capitol Indem. Corp.

v. Braxton, 24 F. App’x 434, 442 (6th Cir. 2001) (applying Tennessee law). See also, Morgan

v. Utica Mut. Ins. Co., 229 F.3d 1153 (6th Cir. 2000) (“coverage is available as long as the non-

excluded cause of the loss is a ‘substantial factor’ in the occurrence—as opposed to sharing a

‘mere connection’ to the event”).

       The arbitrator found that Medex engaged in fraud prior to entering into the contract and

that during the course of performance, Medex fraudulently misrepresented that it was going to

fix the problems with operational support to induce FSH to continue performance under the

contract.    The conduct causing the breach, however, was not limited to Medex’s

misrepresentations about the quality of its services. The conduct that directly caused the breach




                                                13
of contract and the resulting damages was Medex’s failure to provide operational services as

required by the contract.

       The arbitrator described in detail Medex’s non-performance under the contract:

          Medex did not take reasonable efforts to cure the defects and deficiencies
          and the breaches which had been communicated to the Respondents for
          months and more formally in FSH’s letter of April 6, 2016. Although there
          were proposals and discussions with Respondents after said letter, the
          proposals had major problems to be worked out and have unreasonable
          and impractical provisions. Also, Medex compounded the problems FSH,
          and possibly others, was experiencing by denying FSH access to certain
          dispatchers, errors continuing, refusing to enter trips and declining 16 trips
          related to Methodist Hospital that FSH was not informed about, FSH
          customers could not get through to the Call Center, not informing FSH of
          trip requests which the Call Center had denied servicing, as well as FSH
          being shut off the system, turned back on the system, Medex changing
          operations that have been permitted, and Medex still failing to provide
          24/7 service to FSH clients who needed night service and were generating
          revenue for Medex.

(Award, Doc. No. 1-5, ¶ 30). The claim for breach of the ADA agreement was based on

termination of the agreement without cause. The arbitrator found that “Medex breached and

wrongfully repudiated and terminated the Area Developer Agreement (“ADA”). Medex did not

have a basis for terminating the ADA...” (Arbitration Award, Doc. No. 1-5, ¶ 13).

       The arbitrator made no findings that the conduct giving rise to the breach of contract

claim—the failure to provide the operational support required by the contract—was based on

fraudulent conduct. Moreover, the arbitrator recognized that the damages for the breach of

contract claims were based upon separate conduct from the damage attributable to the fraud,

misrepresentation, and Tennessee Consumer Protection Act claims. The arbitrator found, and

the state court affirmed, that the damages for the fraud related claims were based upon the same




                                               14
underlying conduct and, therefore, not cumulative. Damages for the breach of contract claims,

which were based on different underlying conduct, were awarded separately.

        Westchester cites Rice v. Liberty Surplus Ins. Corp., 113 F. App’x 116, 117 (6th Cir.

2004) as an example in which “identical fraud exclusions were triggered when a judgment finds

that the insured conduct was based on fraud or dishonesty.” The policy exclusion in Rice is

similar to the one at issue in this case. The Rice policy excluded coverage for claims “based

upon, arising from, or in any way related to any deliberately dishonest, malicious or fraudulent

act or omission or any willful violation of law.” Id. at 118. In Rice, however, the conduct

underlying the damages award was itself conduct that violated the law. Id. at 123. Indeed, the

court found the insured “has confessed that he tortiously interfered with a contract in violation

of Tennessee law, that he was involved in a ‘civil conspiracy to defraud’ [the plaintiff] in

violation of [a criminal statute].” The underlying conduct that was a breach of the contract,

was itself a violation of the law. Id.

        Contrary to Westchester’s assertion, the arbitrator did not conclude that “all conduct of

Medex was fraudulent, knowing, and intentional, and that all of Plaintiff’s damages were

caused by fraudulent, knowing and intentional conduct.” As discussed above, the arbitrator

found, and this Court agrees, that Medex breached the franchise agreement by failing to provide

the required operational services and wrongfully terminating the franchise agreement and ADA.

If Medex had engaged in no fraudulent conduct whatsoever, its non-performance under the

contract would nevertheless have resulted in a material breach.




                                               15
       The Court finds that, under the concurrent cause doctrine, damages awarded for the

breach of contract claim were caused in substantial part by the failure to provide operational

services as required by the contract and the subsequent wrongful termination of the franchise

agreement and the ADA. Therefore, the exclusion for claim “alleging, based upon, arising out

of, or attributable to any dishonest, fraudulent, criminal or malicious act or omission” does not

exclude coverage for damages award on the breach of contract claims.

   B. Damages for the Breach of Contract Claim Are Not Excluded

       Westchester contends that the damages awarded for the breach of the franchise

agreement were “related to a refund of franchise fees and royalties,” and, therefore, excluded

from coverage based on the Policy exclusion for claims attributable to the recovery of actual

sums paid, including franchise fees and royalties. FSH argues that the damages for breach of

contract are not a “refund,” but are merely the maximum damages allowed under the franchise

agreement for a breach of contract.

       The franchise agreement contains a “Limitation of Damages” clause that limits damages

to actual damages “which shall not exceed the amounts paid to the franchisor as franchise and

royalty fees.” (See Franchise Agreement, Doc. No. 1-3). The Court finds that the plain meaning

of the “Limitation of Damages” provision in the franchise agreement is precisely that – a

limitation on damages. The provision limits damages to actual damages which shall not exceed

the amounts paid to the franchisor as franchise and royalty fees, but does not convert a claim

for damages for breach of contract into a claim “alleging, based upon, arising out of or

attributable” to the recovery of fees paid to the franchisor. To decide otherwise would

effectively preclude coverage for any damages on a breach of contract claim.


                                               16
   C. Other Policy Exclusions Do Not Apply to the Damages Awarded for Breach of
      Contract

       Westchester raised following additional exclusions grounds for denial of coverage for

the damages award for breach of the ADA (Def. Br., Doc. No. 15-1 at 16):

          •   Alleging, based upon, arising out of or attributable to any assurance,
              promise, warrant or guarantee of potential sales, earnings, profitability
              or economic value;

          •   Alleging, based upon, arising out of or attributable to … unfair
              business practices including, but not limited to, territorial infringement
              by either the franchisor or franchisee where such Claim arises out of
              or is alleged to arise out of, or be connected with, the commission of a
              fraudulent, dishonest, criminal, intentional or malicious act, error, or
              omission.

       Westchester has not explained why these exclusions preclude coverage for the award

related to the breach of the ADA and no such basis is apparent from the plain language of the

exclusions.

       Damages for breach of the ADA were awarded based on the finding that “Medex

breached and wrongfully repudiated and terminated the Area Developer Agreement (“ADA”).

Medex did not have a basis for terminating the ADA.” (Award, Doc. No. 1-5, ¶ 13). The Court

notes that the conduct underlying the breach of the ADA appears to be a covered “wrongful

act” under the Policy, which specifically covers “the failure to comply with … the terms of the

Franchise Contract, affecting the renewal or termination of the relationship of the parties to a

Franchise Contract.”

       FSH withdrew the allegation that Medex had promised a certain amount of profit. (Id.,

¶ 5). Accordingly, this allegation did not form a basis for the award for breach of the ADA, and




                                               17
the exclusion regarding promises “potential sales, earnings, profitability or economic value”

does not apply.

       The second exclusion, which pertains to “unfair business practices,” does not appear to

have any relevance to the breach of the ADA. However, Westchester does not specify what

“unfair business practice” it claims formed the basis of the breach of the ADA or explain why

this exclusion applies to the award. The Court will not attempt to divine the potential

application of these exclusions to the facts of this case.

   D. Attorneys’ Fees and Arbitration Costs

       Finally, Westchester contends that the award of attorneys’ fees is not covered by the

policy because it is “also based upon, arising out of, or attributable to any dishonest, fraudulent

… act or omission.” (Def. Br., Doc. No. 15-1 at 17). The arbitrator awarded attorney’s fees

“pursuant to the AAA Rules, the Agreement, the ADA and Tenn. Code.” Both the franchise

agreement and the AAA Rules of Commercial Arbitration provide for the recovery of attorney’s

fees. (Franchise Agreement, Doc. No. 1-3, ¶¶ 22.4, 23.5) (“the prevailing party shall be entitled

to reimbursement of its costs, including reasonable accounting and attorneys’ fees”); American

Arbitration Association Rules of Commercial Arbitration (“AAA Rules”), Rule 47(d). The

AAA Rules also provide that the arbitrator may apportion arbitration fees and costs among the

parties in “such amounts as the arbitrator determines is appropriate.” AAA Rule 47(c).




                                                18
    As stated above, the award for breach of contract claims is not precluded by the various

exclusions in the Policy. For the same reasons, the awards of attorney’s fees or arbitration costs

are not precluded. 9

                                     IV.       CONCLUSION

        As stated above, Westchester has not shown the identified policy exclusions apply the

awards of damages for the breach of contract claims, attorneys’ fees, or arbitration costs.

Accordingly, Westchester’s Motion for Summary Judgment is DENIED. An appropriate Order

will enter.



                                                       ___________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




9
         The Court notes that the AAA Rules do not tie the apportionment of arbitration costs to success
on the merits. Rather the arbitrator “may apportion such fees, expenses, and compensation among the
parties in such amounts as the arbitrator determines is appropriate.” AAA Rule 47(c).


                                                  19
